Order reversed on the law and facts in so far as it directs the printing of two separate records, and otherwise affirmed, and matter remitted to the Surrogate’s Court for further proceedings in accordance with the memorandum, without costs of this appeal to any party: Memorandum: In view of the agreement that the surrogate in passing upon the objections filed by the appellant to the accounts of the executors might consider “ all of the testimony taken in this matter from the beginning,” we think it was proper for the appellant to include both appeals in one record. The inclusion of several appeals by different parties in one record is no novelty to appellate courts under our modern practice. In view of the fact that counsel for the respondents have, with great diligence, pointed out, by reference to the appropriate folios, the testimony, the affidavits, the exhibits and pleadings peculiar to each appeal, we anticipate no great difficulty due to the fact that the appeals have been included in one record. Doubtless the record could have been streamlined by excluding therefrom everything which could have been handed up on the argument of the appeals by appropriate order. Since the appellant has already printed the entire record of the proceedings, it would be a great hardship and a *1067waste of funds to require her to discard the printed record and to prepare separate records for those appeals. The order, in so far as it requires the appellant to prepare and print a separate record for each appeal, should be reversed and the matter should be remitted to the Surrogate’s Court to settle the record on appeal. The surrogate has already passed upon the amendments to the proposed case, over and above those relating to separate records. These may stand as already allowed. Any exhibits, not already included in the printed record, which are material to the appeals, may be ordered handed up upon the argument of the appeals. All concur. (The order directs the preparation and filing of separate records in two appeals pending before the Appellate Division.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.